 Case 1:19-cv-01701-CFC Document 25 Filed 03/27/20 Page 1 of 4 PageID #: 475




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


MICHAEL BAVARO, derivatively on behalf                 Case No. 1:19-cv-01701-CFC
of VANDA PHARMACEUTICALS, INC.,
             Plaintiff,
     v.

MIHAEL H. POLYMEROPOULOS, M.D.,
JAMES KELLY, GIAN PIERO
REVERBERI, H. THOMAS WATKINS,
MICHAEL F. COLA, RICHARD W.
DUGAN, VINCENT J. MILANO, and
KENNETH BATE,

                    Defendants,
      and

VANDA PHARMACEUTICALS, INC.,

                    Nominal Defendant.


   STIPULATION AND [PROPOSED] ORDER TRANSFERRING CASE
       TO THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF NEW YORK

      Plaintiff   Michael Bavaro      (“Plaintiff”),    Nominal   Defendant   Vanda

Pharmaceuticals Inc. (“Vanda”), and Defendants Mihael H. Polymeropoulos,

M.D., James Kelly, Gian Piero Reverberi, H. Thomas Watkins, Michael F. Cola,

Richard Dugan, Vincent J. Milano, and Kenneth Bate (collectively, “Defendants,”

and with Plaintiff and Vanda, the “Parties”), stipulate as follows:
 Case 1:19-cv-01701-CFC Document 25 Filed 03/27/20 Page 2 of 4 PageID #: 476




      WHEREAS, on September 11, 2019, Plaintiff filed a Verified Shareholder

Derivative Complaint against Defendants seeking to remedy, derivatively on

behalf of Vanda alleged violations of Section 14(a) of the Securities Exchange Act

of 1934, breaches of fiduciary duty, corporate waste, and unjust enrichment (the

“Action”) [D.I. 1];

      WHEREAS, on October 31, 2019, Defendants and Vanda filed a motion (the

“Motion”) seeking to transfer this Action to the U.S. District Court for the Eastern

District of New York (the “E.D.N.Y.”), where there is a pending related

stockholder derivative action styled Williams v. Polymeropoulos, No. 19-cv-

04293-FB-LB (E.D.N.Y.), or in the alternative, to stay the Action pending

resolution of a related putative class action styled Gordon v. Vanda

Pharmaceuticals Inc., No. 19-cv-01108-FB-LB (E.D.N.Y.) [D.I. 14];

      WHEREAS, on February 18, 2020, after the Parties completed briefing on

the Motion, the Court entered a Memorandum Order denying the Motion to

transfer without prejudice and staying the Action pending the resolution of the

Williams action [D.I. 24];

      WHEREAS, following the Court’s February 18, 2020 Memorandum Order,

counsel for Plaintiff has conferred with counsel for Defendants and Vanda

regarding Plaintiff’s desire to transfer this Action to the E.D.N.Y. and then, after
 Case 1:19-cv-01701-CFC Document 25 Filed 03/27/20 Page 3 of 4 PageID #: 477




such transfer is effectuated, seek to consolidate this Action with the Williams

action; and

      WHEREAS, counsel for Defendants and Vanda support the transfer of this

Action to the E.D.N.Y. and the subsequent consolidation of this Action with

Williams;

      NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED,

subject to the Court’s approval, that the Clerk of the Court shall:

      1.      Pursuant to 28 U.S.C. § 1404(a), transfer the Action forthwith to the

              Clerk of the E.D.N.Y. as related to Williams v. Polymeropoulos, No.

              19-cv-04293-FB-LB (E.D.N.Y.), now pending before Judge Frederic

              Block, for further resolution; and

      2.      Close the Action in this District.

 Dated: March 27, 2020                   COOCH AND TAYLOR, P.A

                                         /s/ Blake A. Bennett
                                         Blake A. Bennett (#5133)
                                         The Nemours Building
                                         1007 N. Orange Street, Suite 1120
                                         Wilmington, DE 19801
                                         Telephone: (302) 984-3800
                                         Email: bbennett@coochtaylor.com
 OF COUNSEL                              Counsel for Plaintiff
 BRAGAR EAGEL & SQUIRE,
 P.C.
 W. Scott Holleman
 Marion C. Passmore
 Garam Choe
 Alexandra B. Raymond
 Case 1:19-cv-01701-CFC Document 25 Filed 03/27/20 Page 4 of 4 PageID #: 478




885 3rd Avenue, Suite 3040
New York, New York 10022
Telephone: (212) 355- 4648


HYNES & HERNANDEZ, LLC
Michael J. Hynes
Ligaya T. Hernandez
101 Lindenwood Drive, Suite 225
Malvern, Pennsylvania 19355
Telephone: (484) 875-3116

Counsel for Plaintiff

Dated: March 19, 2020


OF COUNSEL:                            PAUL, WEISS, RIFKIND,
                                         WHARTON & GARRISON LLP
PAUL, WEISS, RIFKIND,
   WHARTON & GARRISON LLP              By: /s/ Daniel A. Mason
Daniel J. Kramer                           Daniel A. Mason (#5206)
Audra J. Soloway                           500 Delaware Avenue, Suite 200
Brad D. Feldman                            Post Office Box 32
1285 Avenue of the Americas                Wilmington, Delaware 19899-0032
New York, New York 10019-6064              Telephone: (302) 655-4410
Telephone: (212) 373-3000                  Email: dmason@paulweiss.com
Email: dkramer@paulweiss.com
Email: asoloway@paulweiss.com
Email: bfeldman@paulweiss.com
                                           Counsel for Defendants &
                                           Nominal Defendant
